COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Chandra Corporation d/b/a Diamond Marquise v. Atashi Jewels, Inc.
                           d/b/a 7 Elements, Atit Patel and Neeta Patel

Appellate case number:     01-22-00270-CV

Trial court case number: 18-DCV-250844

Trial court:               458th District Court of Fort Bend County

      This appeal is stayed pursuant to the Suggestion of Bankruptcy, advising the court that a
bankruptcy petition under Chapter 11 of the Bankruptcy Code was filed by appellant Chandra
Corporation d/b/a Diamond Marquise on October 3, 2022 (case number 22-17386 filed in the
Bankruptcy Court for the District of New Jersey) See 11 U.S.C. § 362 (automatic stay in
bankruptcy).

      Until appellant or appellees notify the court that the bankruptcy has been concluded and
move to reinstate the case, the court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2.

        Unless a party successfully moves to reinstate or sever, this appeal will be an inactive case
on the court’s docket. See TEX. R. APP. P. 8.3.

       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower__________
                    Acting individually  Acting for the Court


Date: __October 11, 2022____